Citation Nr: 1146837	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the arms.

3.  Entitlement to service connection for arthritis of the hips.

4.  Entitlement to service connection for arthritis of the knees.

5.  Entitlement to service connection for arthritis of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran had active military service from May 1948 to May 1950, from December 1950 to December 1953, and from February 1958 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was originally before the Board in April 2009.  At that time the Board found that new and material evidence had been received to reopen the Veteran's claim for entitlement to service connection for arthritis of the knees and ankles.  The Board remanded those two issues, along with issues of entitlement to service connection for arthritis of the arms, right shoulder and hips.  The claims were to be developed by way of obtaining outstanding medical evidence and by affording the Veteran a VA examination.  The examiner was asked to identify ALL disorders of the respective joints/extremities and provide an opinion as to any direct nexus to service.  The examiner was also asked to address whether any diagnosed disorder was caused by, or made chronically worse by, the Veteran's service-connected back disability.  

The records development was conducted as requested.  The Veteran was examined in July 2009.  However, the examination report did not address other evidence of record that demonstrated diagnosed disorders.  The report also provided an opinion that the Veteran had systemic arthritis that was not likely related to service.  Unfortunately, the report did not address the question of secondary service connection, as in whether any diagnosed disorder was caused or aggravated by the Veteran's service-connected low back disability.  

In July 2010, the Board remanded the case to address the deficiency in the report, but the subsequently prepared examination report likewise did not address the secondary service connection aspect of the claim.  The Board remanded the case in December 2010 and January 2011 in an effort to secure the required opinion.  Unfortunately, the additional VA examination reports failed to address secondary service connection.

The Veteran's case was remanded again in June 2011.  The Veteran was scheduled for a VA examination in July 2011.  Although the Veteran reported for the examination, the examiner deferred any actual examination.  She said the basis for this action was the lack of in-service documentation to substantiate that the Veteran's current arthritis and arthralgias were related to his cold exposure during military service.  She stated that the only arthritis present was in the ankles and right shoulder.  Despite the explicit request in the Board's remand to address the secondary service connection aspect of the claim, the examiner failed to do so.  Moreover, the examiner apparently did not take into account the Veteran's own recitation of events in service.  (The question before the examiner was whether there was a medical nexus between current disability and events in service, such as the Veteran's cold exposure, not whether there was any in-service documentation of these events.)

The Board notes that each remand also asked that the agency of original jurisdiction (AOJ) review the examination report to ensure it provided the information requested in the remand.  There is no indication in the claims folder that any of the several inadequate examination reports were ever returned for corrective action.  Instead, the AOJ issued a supplemental statement of the case (SSOC) and returned the case to the Board.  

As explained in the previous Board remands, the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Unfortunately, in the Veteran's case, another remand is necessary to schedule a VA examination so that the previous remand instructions may be completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent treatment records (since June 2011) from the Cleveland VAMC, or any other VA source identified by the Veteran, and associate the records with the claims folder.

2.  After securing any additional records, schedule the Veteran for a VA examination before a physician who has not yet examined the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011)).  The entire claims folder, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should note in the report that this remand has been reviewed.  All appropriate tests and studies (including x-rays if necessary) should be performed and all clinical findings should be reported in detail.

The following information is not meant to serve as a replacement for review of the claims folder.  The information is provided to assist the examiner in understanding the basis for the examination and the types of evidence that must be considered in reaching any determination.

The examiner is advised that the Veteran can establish service connection for his claimed disabilities as either directly related to his military service; or, that the claimed disabilities are caused by, or made chronically worse (aggravated) by an already service-connected disability.

The examiner is further advised that the Veteran is seeking service connection for disabilities involving the right shoulder, the arms, both hips, both knees and both ankles.  The original claim listed the claimed disorder as arthritis; however, the claim is NOT limited to arthritis.  The Court has held that the Veteran is not limited to a specific diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, although the claims have been characterized as service connection claims for "arthritis," the claims encompass joint pain and swelling to which the Veteran has referred and therefore may pertain to other diagnoses.

The Veteran asserts that he has disability of the right shoulder, arms, hips, knees, and ankles resulting from his service-connected low back disability (degenerative disc disease at L4, L5, and S1 with left sciatic neuropathy).  Service connection for the back disability was established as directly related to an injury in service.  The Veteran was a paratrooper and has a documented back injury as a result of particular jump.  This evidence is included in his service treatment records (STRs).

Alternatively, the Veteran believes that his disability of the several joints is related to his active military service.  Specifically, he believes the disabilities are related to injuries from his second period of active service.  The Veteran maintains that the same injury that was responsible for his service-connected low back disability-an April 1951 parachute jump injury-is responsible for his joint disabilities.  He also alleges that he was exposed to extreme cold during the Korean War in 1951 and 1952.  During that time period, the Veteran states that he was involved in combat operations in Korea and spent long hours on patrol in temperatures that were sometimes below freezing.  His military records do show that he received the Combat Infantryman Badge (CIB) during this period of service.  He believes that arthritis or joint pain in the right shoulder, arms, hips, knees, and ankles may be related to the in-service cold exposure, thus service-connected on a direct basis.  The Veteran contends that service connection is warranted under these varying theories.

The claims folder consists of three volumes, the most recent evidence and development materials are in Volume 3.

Volume 1 contains the Veteran's STRs.  The early evidence of record is focused on the Veteran's back.  However, he sought service connection for arthritis of the knees and ankles in November 2002.  Evidence from Tallmadge Primary Care shows that he was seen for complaints of bilateral hand pain in November 2002.  X-rays were interpreted to show arthritic changes and the clinical assessment was bilateral arthritis of the hands.  VA treatment records show he complained of aches in his knees, ankles and wrists in June 2001.  He had swelling in the right wrist in November 2002.  VA examinations in May 2003 included x-rays that showed arthritis of the hands, ankles, knees and wrists.  Although arthritis of the hands was diagnosed on examination, the examiner said the Veteran had a strain of the knees, ankles and wrists despite the x-ray evidence.  The x-ray evidence of arthritis was not addressed.

The Veteran's claim for service connection, based on the disabilities being directly related to service, was denied in July 2003.

The Veteran submitted his current claim for service connection in June 2005.

Additional records from Tallmadge include an x-ray report of the right knee that said there was evidence of developing osteoarthritis in March 2004.  The records also show treatment for multiple complaints relating to the right shoulder.  An entry from February 2003 noted complaints of pain in the hands, wrists, elbows, and knees.  An entry from April 2003 noted complaints of pain and swelling in the hands and wrists.  

VA records show treatment for complaints related to the right shoulder.  A magnetic resonance imaging (MRI) report from January 2005 said the findings were suggestive of supraspinatus tendonosis and rule out tear of the anterior superior labrum.  An x-ray of the right shoulder documented degenerative changes in November 2004.  

Volume 2 includes medical records received from the Social Security Administration.  The Veteran was awarded disability benefits due to a back disability.  The records include evidence of the Veteran suffering several injuries while working as a police officer.  The injuries included the cervical and lumbosacral spine.  

A VA examination in July 2009 included x-rays of the ankles that reported the joint mortise was maintained but there were calcaneal spurs.  X-rays of the knees did not show arthritic changes, in direct contrast to VA x-rays of May 2003.  X-rays of the hips were negative.  Degenerative changes were noted in the right shoulder.  The examiner provided a brief statement of the evidence of record.  The examiner relied on the current x-ray reports to say there was only arthritis of the right shoulder.  No other disorder of the claimed joints was identified.  The examiner said the Veteran had systemic osteoarthritis that was unrelated to his military service.  There was no discussion of a possibility of the Veteran's service-connected back disability as causing the right shoulder arthritis or making it chronically worse.

At the VA examination that was conducted in August 2010, the Veteran was diagnosed with arthritis of the right shoulder with bilateral strain of the arms, hips, knees, and ankles.  The examiner noted that x-rays were not needed.  However, the same VA examiner in May 2003 diagnosed the Veteran with arthritis of the hands, and x-rays that were taken at that time indicated that the Veteran had arthritis or degenerative changes in the wrists, knees, and ankles.  The examiner found the diagnosed arthritis of the right shoulder to be unrelated to service but again did not address the secondary service-connected aspect.

The Veteran was afforded a VA examination in January 2011.  He received a thorough physical examination.  The examiner said the only arthritis present was in the right shoulder and said it was not related to the Veteran's military service.  The examiner did not address the prior evidence, to include x-rays, that documented degenerative changes in the knees, ankles, and wrists.  Further, the examiner did not address the secondary service connection question.

More recently, a VA examination was scheduled in July 2011.  The examiner stated that she would defer the actual physical examination as she did not believe there was sufficient in-service evidence of record to establish a nexus to service.  She acknowledged the Veteran's contention of his joint pains beginning after his cold exposure but said there was no documentation of this in his STRs.  However, because the Veteran is a combat veteran, the examiner should accept, even in the absence of documented entries, his experience of cold exposure and in-service joint pain as long as it is consistent with the circumstances, conditions and hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).  

What is needed for the current examination.  The examiner should identify each disability of the right shoulder, arms, hips, knees, and ankles.  Arthritis in any of those areas should be noted.  Based on a thorough review of the evidence of record (including previous x-ray reports), the examiner should provide an opinion as to the medical probabilities that the Veteran has a current disability, arthritis or another disability, of the right shoulder, arms, hips, knees, or ankles that is related to his active military service, particularly the in-service April 1951 parachute jump injury or the in-service cold exposure.

If any currently diagnosed disability is not found to be directly related to the Veteran's service, the examiner should also indicate whether any such disability is more likely than not of post-service onset.  Additionally, an opinion must be provided as to the medical probabilities that any identified disability was caused or made chronically worse by the Veteran's service-connected low back disability.

The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  An opinion should be issued for each identified disability of the right shoulder, arms, hips, knees, and ankles.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  The Veteran must be afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

